Citation Nr: 1825413	
Decision Date: 04/26/18    Archive Date: 05/07/18

DOCKET NO.  14-32 389	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for posttraumatic stress disorder (PTSD). 

2.  Entitlement to service connection for gastroesophageal reflux disease (GERD) (claimed as a throat condition). 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Bilstein, Associate Counsel


INTRODUCTION


The Veteran served on active duty from December 1965 to January 1971.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) that denied to reopen the previously denied claim of entitlement to service connection for PTSD and denied service connection for GERD.

In the March 2013 rating decision, the RO granted service connection for tinnitus, assigning a rating of 10 percent effective May 23, 2012.  As the Veteran has not perfected the appeal of his initial rating assignment or his effective date, the Board finds that this grant of service connection constitutes a full award of the benefit sought on appeal with respect to those issues.  See Grantham v. Brown, 114 F.3d 1156, 1158-59 (Fed. Cir. 1997) (holding that where an appealed claim for service connection is granted during the pendency of the appeal, a second notice of disagreement must thereafter be timely filed to initiate appellate review of the claim concerning  "downstream" issues, such as the compensation level assigned for the disability and the effective date); see also 38 C.F.R. § 20.200  (2017).

In his substantive appeal, VA Form 9, the Veteran requested a Board hearing.  In a February 2018 statement, the Veteran withdrew his request for a hearing.  Consequently, the Board deems his request for a hearing to be withdrawn.  38 C.F.R. § 20.704(e) (2017).

The most recent adjudication of these claims was in a statement of the case issued in July 2014.  Additional VA examinations and VA treatment records were subsequently added to the record.  Generally, the Board may not consider additional evidence not previously reviewed by the AOJ unless a waiver of initial AOJ review is obtained from the Veteran.  38 C.F.R. § 20.1304(c).  The additional treatment records were duplicative of evidence previously considered or not relevant to the claims on appeal.  Therefore, a waiver of this additional evidence is not necessary and the Board may properly consider all additional evidence submitted.

The issue of entitlement to GERD is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A February 2009 Board decision that denied service connection for PTSD was not appealed, nor was reconsideration requested.

2.  The evidence added to the record since the February 2009 Board decision, when considered with previous evidence, does not relate to an unestablished fact necessary to substantiate the claim or raise a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for PTSD. 


CONCLUSIONS OF LAW

1.  The February 2009 Board decision that denied service connection for PTSD is final.  38 U.S.C. §§ 7103, 7104, 7266 (2012); 38 C.F.R. §§ 3.156(b), 20.1100 (2017).

2.  New and material evidence has not been submitted, and the claim of entitlement to service connection for PTSD is not reopened.  38 U.S.C. § 5108, 7104(b) (2012); 38 C.F.R. § 3.156(a) (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran's claim seeking entitlement to service connection for PTSD was previously denied in a February 2009 Board decision.  The February 2009 Board determinations were final when rendered.  See 38 U.S.C. §§ 7104, 7266 (2012); 38 C.F.R. §§ 3.156(b), 20.1100 (2017).  Furthermore, no pertinent exception to finality applies.  There is no indication that the Veteran sought reconsideration of any denied claim, or that he initiated an appeal to the United States Court of Appeals for Veterans Claims with respect to any claim.  38 U.S.C. §§ 7103(a), 7266 (2017). 

Generally, if a claim of entitlement to service connection has been previously denied and that decision has become final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C. § 5108.

New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is low.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  Moreover, in determining whether this low threshold is met, consideration need not be limited to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but also whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering VA's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.

The basis of the February 2009 decision that denied the claim of entitlement to service connection for PTSD was that there was no verified in-service stressor and no evidence of a nexus between the Veteran's PTSD and service.  The evidence considered at the time of the February 2009 Board decision included the Veteran's service treatment and personnel records, Social Security Administration records, VA treatment records, and private treatment records.  The record also contained a March 2008 VA PTSD examination report documenting diagnoses of PTSD and major depressive disorder and establishing a PTSD stressor of a post-service kidnapping incident when he was held at gunpoint.  The examiner opined that the Veteran's primary PTSD stressors were related to pre- and post-military incidents, although there were some stressful incidents during service. 

As for the evidence received since that time, newly submitted evidence includes current private medical treatment records, and an August 2012 VA PTSD examination report.  Portions of those records confirm the Veteran's diagnosis of PTSD.  Although the evidence is new, it is not material, as it simply confirms a fact already established in the prior final February 2009 Board decision.  

Turning to nexus, the August 2012 VA PTSD examiner opined that the Veteran's PTSD was less likely than not incurred in or caused by a claimed in-service injury, event, or illness.  She explained that the Veteran's symptoms are related to pre-military childhood physical and sexual abuse and a post-military kidnapping incident.  She further reasoned that although the Veteran's reported in-service stressors were distressing incidents to him, the records indicate that when he discussed symptoms of anxiety and depression, he focused on childhood abuse and the kidnapping of himself and his family.  Furthermore, his nightmares and flashbacks appear to be related to the kidnapping.  She noted that during the interview, when asked about things that bother him the most, the Veteran indicated shame over molesting his stepdaughter and the things that happened to him as a child.  As such, she determined that Veteran's alleged in-service stressors were not the cause of his anxiety or PTSD symptoms.  The Board finds that although this evidence is new, it is not material as it does not suggest that the Veteran's PTSD is related to service, and therefore does not raise a reasonable possibility of substantiating the claim. 

Based on the foregoing, as the newly submitted evidence does not relate to an unestablished fact necessary to substantiate the claim, namely, the presence of a nexus between a current disability and service, the Board concludes that the additional evidence received since the February 2009 denial is not new and material.  As such, the claim for service connection for PTSD is not reopened.

As the Veteran has not fulfilled his threshold burden of submitting new and material evidence to reopen the finally disallowed claims for service connection for PTSD, the benefit-of-the-doubt doctrine is not applicable as to that claim.  See Annoni v. Brown, 5 Vet. App. 463, 467 (1993).


ORDER

As new and material evidence has not been received, the claim of entitlement to service connection for PTSD is not reopened and the appeal is denied. 


REMAND

While further delay is regrettable, the Board finds that additional development is necessary prior to appellate review of the claim for service connection for GERD. 

The Veteran contends that service connection is warranted for GERD (claimed as a throat condition) due to incidents of a sore and swollen throat during service.  Service treatment records reflect December 1966 treatment for a sore throat with fever; February 1968 treatment for throat swelling, white exudate on the tonsil, and a productive cough; and a July 1970 five-day hospital stay for a multi-day fever with headaches, sore throat, difficulty swallowing, and an earache that was ultimately diagnosed as pharyngitis. 

The Veteran was afforded a VA examination in August 2012 in effort to determine whether his current GERD was related to service.  The examiner diagnosed the Veteran with GERD and opined that it was less like than not related to service.  He explained that service treatment records for February 1968 did not contain diagnostic testing confirming an acute injury, trauma, or etiology of a throat condition and physical examination findings revealed no abnormalities of the nasal passages, sinuses, or pharynx.  The examiner further stated that service treatment records did not reflect follow up care for a throat condition during active duty.  The examiner indicated that the Veteran's current symptoms of persistent cough, occasional "hoarseness, and sore throat are consistent with acid reflux disease, but there were no in-service treatment records to confirm a service-connected disability.  Significantly, however, service treatment records do document subsequent complaints of a throat condition and a diagnosis of pharyngitis.  As such, the Board finds that this opinion is inadequate.  The examiner's statements regarding the Veteran's diagnoses and treatment are inaccurate and reflect a less than thorough review of the evidence.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).  As the VA examiner's opinion is based on an inaccurate factual basis, an addendum opinion is necessary prior to adjudication of the claim.  See Barr v. Nicholson, 21 Vet. App. 303, 311  (2007) (once VA undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided).

Updated private and VA treatment records should be requested on remand.  38 U.S.C. § 5103A(c) (2012); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1. Ask the Veteran to provide the names and addresses of any medical provider, VA or private, who has treated him for GERD or another throat condition.  After securing any necessary releases, the AOJ should request any relevant records identified that are not duplicates of those already contained in the claims file.  Additionally, obtain VA treatment records dating from November 2015 to the present.  If any requested records are unavailable, the claims file should be annotated as such and the Veteran and his representative notified of such.

2. After completing the above actions and associating any additional records with the claims file, obtain an addendum medical opinion from a VA physician with appropriate expertise (from a medical professional other than the August 2012 examiner) to determine the etiology of the Veteran's GERD or other throat condition.  A medical professional with expertise in gastroenterology is preferred but not required.  The need for another examination is at the discretion of the medical professional offering the addendum opinion.  The entire claims file and a copy of this Remand must be made available to the reviewing examiner and the examiner shall indicate in the report that the claims file was reviewed.  

Based on this review, the examiner is asked to address each of the following questions:

a. The examiner should opine as to whether it is at least as likely as not (50 percent probability or greater) that GERD or another throat condition arose during service or is otherwise related to any incident of service.  Please explain why or why not. 

The examiner should carefully consider the Veteran's lay statements regarding the onset of his symptoms of hoarseness, sore throat, and swelling, and continuous nature of his symptoms since service.  Additionally, the examiner should closely review the Veteran's VA and private treatment records when considering the development of a throat condition over time, to include multiple reports of throat soreness and swelling in during service. 

A rationale for any opinions expressed should be set forth.  If the examiner cannot provide an above opinion without resorting to speculation, he/she should explain why an opinion cannot be provided (e.g. lack of sufficient information/evidence, the limits of medical knowledge, etc.).

3. After completing the requested actions, and any additional action deemed warranted, readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
S.C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


